DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 12/16/2019. Claims 1-20 have been examined.

Claim Objections
Claims 10,11,13,18 are objected to because of the following informalities:    
With regards to claims 10, 11, the claim recites “the user generated reply message”, claim 9 which claims 10, 11 depends on recites “a user generated reply” Examiner suggests amending the claim 9 to recite “a user generated reply message” for consistency. 

With regards to claim 13, the claim recites “the email thread”, the examiner suggests amending the claim to recite “an email thread” because claim 13 and 9 do not recite an email thread. 

With regards to claim 18, the claim recites “the email thread”, the examiner suggests amending the claim to recite “an email thread” because claim 18 and 15 do not recite an email thread. 
Appropriate corrections are required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. US 10,547,580 B2 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
For example: 
Claims 1,9,15 of the instant application define a method/system that implement the steps as the method/system of the claimed invention (claims 1, 8, 13) defined in Patent No. US 10,547,580 B2.  For example, the steps of the system recited in Claim 1 of the instant application are essentially similar in concept to steps of the system in claim 1 of the Patent No. US 10,547,580 B2.
Below are some of the examples from the below table. 
Claims 1 (Instant Application) teaches in response to detecting that recipients on the third message comprise a superset of recipients on the first message, automatically generate a fourth message that comprises a reply to the third message; and automatically move content in the second message to the fourth message; and send the fourth message with the content moved from the second message which is the same concept as Claim 1 of Patent No. US 10,547,580 B2..
Claims 1 of Instant application
Claim 1 of Patent No. US 10,547,580.  
Claim 1
a computing system/method comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to:
detect a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message; before the second message is sent, detect receipt of a third message comprising a response message associated with the first message;

 in response to detecting that recipients on the third message comprise a superset of recipients on the first message, automatically generate a fourth message that comprises a reply to the third message; and 

automatically move content in the second message to the fourth message; and 
send the fourth message with the content moved from the second message.
Claim 1
A computing system, comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to: 
detect a request to reply to a first message in an electronic mail (email) thread; based on the request, open a second message, comprising a user-generated reply to the first message, in a user interface display having: 
a message generation user input mechanism configured to generate content in the second message; and a send actuator that is actuatable to send the second message; 
after the second message is opened in the user interface display, and before the send actuator is actuated to send the second message, detect receipt of a third message, comprising a response message that is associated with the first message in the email thread; and in response to detecting user actuation of the send actuator and that recipients on the third message comprise a superset of recipient on the first message, automatically perform each of: a reply all operation that automatically generates a fourth message that comprises a reply to the third message; a move operation to automatically move the generated content in the second message to the fourth message that comprises a reply to the third message; and a send operation to automatically send the fourth message after the generated content of the second message has been moved to the fourth message.



Same analysis for other independent claims 9, 15 as shown above in the table as related to claim1. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regards to claim 3, the claim recites “the reply all operation” It is unclear what the reply all operation is referring to. Claim 1 which claim 3 depend on recites “reply to third message” and reply to a first message”. Therefore, the examiner is unable to determine the metes and bounds of the claim language. For the purpose of examination, the examiner will interpret reply all as equivalent to the reply to the third message. 


With regards to claim 16, the claim recites “the reply all operation” It is unclear what the reply all operation is referring to. Claim 15 which claim 16 depend on recites “reply to third message” and reply to a first message”. Therefore, the examiner is unable to determine the metes and bounds of the claim language. For the purpose of 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunsen et al.  Publication No. US 2017/0034084 A1 (Brunsen hereinafter) in view of Adams et al. Patent No. US 10,013,674 B2 (Adams hereinafter)
Regarding claim 1,

Brunsen teaches a computing system comprising: 
a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to:  detect a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message (¶0046 - Further assume that user 46 (e.g., via reply process 10) desires to reply to the most recent email in the thread. In some implementations, the input may be a reply object. In the example, user 46 may (e.g., via cursor 404) select an object (e.g., the reply object), such as "reply" 406 and/or "reply all" 408 – ¶ 0049 - For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread – see Fig.5)):
before the second message is sent, detect receipt of a third message comprising a response message associated with the first message( Fig.3 – Sep 300;¶ 0042 - receiving, by a computing device, an input to send a first message as a first reply message to a message thread - ¶ 0049 - For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread) and "send" 506 input (to send the reply email to the most recent email message in the thread), another reply message is sent from User 50 and/or received by reply process 10 (i.e., before reply email 402 is actually sent) ¶ 0002 - after the user generated reply message is opened in the user interface display, and before the send actuator is actuated to send the user generated reply message, detect receiving of a new response message in the email thread.); and;


automatically generate a fourth message that comprises a reply to the third message (¶ 0002 - after the user generated reply message is opened in the user interface display, and before the send actuator is actuated to send the user generated reply message, detect receiving of a new response message in the email thread.); Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

automatically move content in the second message to the fourth message(Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread – ¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).


send the fourth message with the content moved from the second message (¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment Thus, user 46 will be replying to the most up to date thread – ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

However, Brunsen does not explicitly teach  

 in response to detecting that recipients on the third message comprise a superset of recipients on the first message, automatically generate a fourth message that comprises a reply to the third message; and automatically move content in the second message to the fourth message;

Adams teaches 

in response to detecting that recipients on a message comprise a superset of recipients on the prior message, automatically generate a fourth message that comprises a reply to a message; and automatically move content in a message to the fourth message (Col.3,lines 30-50; claim 6 - determining that a new electronic message received by the device is part of a message thread that includes the new message and at least one prior electronic message previously received at the device; detecting, based on comparing recipient addresses of the new message with recipient addresses of the at least one prior electronic message in the message thread, that there has been a change in addressed recipients between the new message and the at least one prior electronic message, providing a notification message of the existence of the change in addressed recipients, wherein said providing a notification message comprises presenting additional information in a separate dialog window including a plurality of options including an option for modifying recipient addresses of the reply-to-all message to change the addressed recipients thereof – Col.3,lines 5-15 The method includes the steps of receiving an inputted request from the user to display a selected message belonging to the set of the messages and detecting any added recipient addresses in the selected message, after the inputted request, by comparing the recipient addresses of the selected message to at least the recipient addresses of a most recent prior message belonging to the set of messages. If any added recipient 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brunsen to include the teachings of Adams. The motivation for doing so is to allow the system to have an improved method and system for detection and notification of a change in message recipients (Col.1, lines 40-50 – Adams). 
Regarding claim 2,

Brunsen further teaches 
wherein the user interface display includes: a message generation user input mechanism configured to generate the content in the second message; and a send actuator Fig.5  show generating content in the user generated reply message  -  and a send object to send the generated reply message);
Regarding claim 3,

Brunsen further teaches 

wherein each of the reply all operation, the move operation, and the send operation are automatically performed without further user input after user actuation of the send actuator( Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread – ¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 

Regarding claim 5,

Brunsen further teaches
wherein the move operation comprises copying message body content from the second message to the fourth message (Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread) - ¶ 0052 - . reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment). Thus, user 46 will be replying to the most up to date thread).


Regarding claim 6,

Brunsen further teaches 

wherein the move operation comprises moving an attachment from being attached to the second message to being attached to the fourth message (¶ 0050 - in the example, user 46 was responding to reply message 402, by adding the content of “Excellent, I will call our normal restaurant and make reservations for 4 people at 1:00 pm Friday. I'm attaching the proposal to this email as well." in the body portion of reply message 502. In some implementations, the content in the first message that is unique to the message thread may include an attachment. For instance, in the example, user 46 was responding to reply message 402, by adding an attachment (e.g., attachment 508) as the unique content in reply message 502 – ¶ 0052 - reply process 10 may generate 306 a new message (e.g., 



Regarding claim 7,

Brunsen in view of Adams further teaches 

wherein the instructions configure the computing system to: generate a user notification indicative of the third message being detected (Brunsen - ¶ 0055 - prompt 510 may be a pop-up window or other object. In the example, prompt 510 may provide the option for user 46 to select which updates to include in reply message 602 (e.g., by generating a replacement message instead of using reply message 502 – Adams – Fig.5).


Regarding claim 8,

Brunsen further teaches 

wherein the instructions configure the computing system to: group messages into the email thread based on at least one of message recipient information or ancestor information (Fig.4 shows grouping messages based on recipient information and ancestor information (User, 48, user 50 and 46 and response to the parent message). 


Regarding claim 9,

Brunsen teaches a method performed by a computing system, the method comprising: 
detecting a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message0046 - Further assume that user 46 (e.g., via reply process 10) desires to reply to the most recent email in the thread. In some implementations, the input may be a reply  For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread – see Fig.5)):
before the second message is sent, detecting receipt of a third message comprising a response message associated with the first message( Fig.3 – Sep 300;¶ 0042 - receiving, by a computing device, an input to send a first message as a first reply message to a message thread - ¶ 0049 - For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread) and "send" 506 input (to send the reply email to the most recent email message in the thread), another reply message is sent from User 50 and/or received by reply process 10 (i.e., before reply email 402 is actually sent) ¶ 0002 - after the user generated reply message is opened in the user interface display, and before the send actuator is actuated to send the user generated reply message, detect receiving of a new response message in the email thread.); and;


automatically generating a fourth message that comprises a reply to the third message (¶ 0002 - after the user generated reply message is opened in the user interface display, and before the send actuator is actuated to send the user generated reply message, detect receiving of a new response message in the email thread.); Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

automatically moving content in the second message to the fourth message(Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread – ¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment ¶ 0058 - in 


sending the fourth message with the content moved from the second message (¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment Thus, user 46 will be replying to the most up to date thread – ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

However, Brunsen does not explicitly teach  

 in response to detecting that recipients on the third message comprise a superset of recipients on the first message, automatically generate a fourth message that comprises a reply to the third message; and automatically move content in the second message to the fourth message;

Adams teaches 

in response to detecting that recipients on a message comprise a superset of recipients on the prior message, automatically generate a fourth message that comprises a reply to a message; and automatically move content in a message to the fourth message (Col.3,lines 30-50; claim 6 - determining that a new electronic message received by the device is part of a message thread that includes the new message and at least one prior electronic message previously received at the device; detecting, based on comparing recipient addresses of the new message with recipient addresses of the at least one prior electronic message in the message thread, that there has been a change in addressed recipients between the new message and the at least one prior electronic message, providing a notification message of the existence of the change in addressed recipients, wherein said providing a notification message comprises presenting additional information in a separate dialog window including a plurality of options including an option for modifying recipient addresses of the reply-to-all message to change 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brunsen to include the teachings of Adams. The motivation for doing so is to allow the system to have an improved method and system for detection and notification of a change in message recipients (Col.1, lines 40-50 – Adams).
Regarding claim 10,

Brunsen further teaches
wherein automatically moving the content comprises: copying message body content from the user-generated reply message to the fourth message (Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread) - ¶ 0052 - . reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment). Thus, user 46 will be replying to the most up to date thread).


Regarding claim 11,

Brunsen further teaches 

wherein automatically moving the content comprises: moving attachments from being attached to the user-generated reply message to being attached to the fourth message (¶ 0050 - in the example, user 46 was responding to reply message 402, by adding the content of “Excellent, I will call our normal restaurant and make reservations for 4 people at 1:00 pm Friday. I'm attaching the proposal to this email as well." in the body portion of reply message 502. In some implementations, the content in the first message that is unique to the message thread may include an attachment. For instance, in the example, user 46 was responding to reply message 402, by adding an attachment (e.g., attachment 508) as the unique content in reply message 502 – ¶ 0052 - reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment)).



Regarding claim 12,

Brunsen in view of Adams further teaches 

generating a user notification indicative of the third message being detected (Brunsen - ¶ 0055 - prompt 510 may be a pop-up window or other object. In the example, prompt 510 may provide the option for user 46 to select which updates to include in reply message 602 (e.g., by generating a replacement message instead of using reply message 502 – Adams – Fig.5).


Regarding claim 13,

Brunsen further teaches 

grouping messages into the email thread based on at least one of message recipient information or ancestor information (Fig.4 shows grouping messages based on recipient information and ancestor information (User, 48, user 50 and 46 and response to the parent message). 

Regarding claim 14,

Brunsen further teaches 
wherein the user interface display includes: a message generation user input mechanism configured to generate the content in the second message; and a send actuator Fig.5  show generating content in the user generated reply message  -  and a send object to send the generated reply message);

Regarding claim 15,

Brunsen teaches a computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, provide: 
open reply detector logic configured to detect a second message displayed in a user interface display, the second message comprising a user (0046 - Further assume that user 46 (e.g., via reply process 10) desires to reply to the most recent email in the thread. In some implementations, the input may be a reply object. In the example, user 46 may (e.g., via cursor 404) select an object (e.g., the reply object), such as "reply" 406 and/or "reply all" 408 – ¶ 0049 - For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread – see Fig.5)):
generated reply to a first message; new response detector logic configured to: before the second message is sent, detect receipt of a third message comprising a response message associated with the first message: ( Fig.3 – Sep 300;¶ 0042 - receiving, by a computing device, an input to send a first message as a first reply message to a message thread - ¶ 0049 - For instance, assume for example purposes only, that at or between the time when reply process 10 receives 300 "reply all" 408 input (to draft a reply email to the most recent email message in the thread) and "send" 506 input (to send the reply email to the most recent email message in the thread), another reply message is sent from User 50 and/or received by reply process 10 (i.e., before reply email 402 is actually sent) ¶ ;


content move logic configured to: automatically generate a fourth message that comprises a reply to the third message (¶ 0002 - after the user generated reply message is opened in the user interface display, and before the send actuator is actuated to send the user generated reply message, detect receiving of a new response message in the email thread.); Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

automatically move content in the second message to the fourth message(Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread – ¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment ¶ 0058 - in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).


send execution logic configured to send the fourth message with the content moved from the second message (¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502  in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses).

However, Brunsen does not explicitly teach  

 in response to detecting that recipients on the third message comprise a superset of recipients on the first message, automatically generate a fourth message that comprises a reply to the third message; and automatically move content in the second message to the fourth message;

Adams teaches 

in response to detecting that recipients on a message comprise a superset of recipients on the prior message, automatically generate a fourth message that comprises a reply to a message; and automatically move content in a message to the fourth message (Col.3,lines 30-50; claim 6 - determining that a new electronic message received by the device is part of a message thread that includes the new message and at least one prior electronic message previously received at the device; detecting, based on comparing recipient addresses of the new message with recipient addresses of the at least one prior electronic message in the message thread, that there has been a change in addressed recipients between the new message and the at least one prior electronic message, providing a notification message of the existence of the change in addressed recipients, wherein said providing a notification message comprises presenting additional information in a separate dialog window including a plurality of options including an option for modifying recipient addresses of the reply-to-all message to change the addressed recipients thereof – Col.3,lines 5-15 The method includes the steps of receiving an inputted request from the user to display a selected message belonging to the set of the messages and detecting any added recipient addresses in the selected message, after the inputted request, by comparing the recipient addresses of the selected message to at least the recipient addresses of a most recent prior message belonging to the set of messages. If any added recipient addresses are detected, a notification of this is provided to the user. –See Fig.5 and 10 – Note: detecting that recipient in the new message by comparing the recipients in the new message to the recipient in the prior message and identify that the recipient has added recipient in the CC field which mean that the recipients in the new message are superset of the original message and generating a reply all message by adding the new recipient to the reply all message and the other previous messages are included in the reply all message)


Regarding claim 16,

Brunsen further teaches 

wherein each of the reply all operation, the move operation, and the send operation are automatically performed without further user input after user actuation of the send actuator( Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread – ¶ 0052 -reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment – ¶ 0058 - As such, in some implementations, instead of user 46 having to start from scratch by creating reply message 702, and then manually reattach the attachment and/or cut/paste the unsent response from reply message 502, reply process 10 may provide techniques to automatically do so. Thus, user 46 may be required to do little or no extra work to maintain up to date thread responses Note also The MPEP 2144.4 stated the court held that broadly providing automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).


Regarding claim 18,

Brunsen further teaches 

wherein the instructions provide: a conversation identifier system configured to group messages into the email thread  based on at least one of message recipient information or  ancestor information(Fig.4 shows 

Regarding claim 19,

Brunsen in view of Adams further teaches 

wherein the instructions provide: new response notification logic configured to generating a user notification indicative of the third message being detected. (Brunsen - ¶ 0055 - prompt 510 may be a pop-up window or other object. In the example, prompt 510 may provide the option for user 46 to select which updates to include in reply message 602 (e.g., by generating a replacement message instead of using reply message 502 – Adams – Fig.5).


Regarding claim 20,

Brunsen further teaches
wherein the move operation comprises at least one of  copying message body content from the second message to the fourth message or moving an attachment from being attached to the second message to being attached to the fourth message (Fig.3 step 306; ¶ 0042 - Reply process may generate 306 a third message to replace the first reply message to the message thread, wherein the third message may include at least one update of the one or more updates from the second message and the content in the first message that is unique to the message thread) - ¶ 0052 - . reply process 10 may generate 306 a new message (e.g., reply message 702 shown via UI 700) to replace reply message 502, which may include the detected 302 updates from reply message 602 (e.g., the added recipient User 50 and additional content in the body portion of reply message 602), as well as the detected 304 content in reply message 502 that is unique to the thread (e.g., the added content in the body portion and the attachment). Thus, user 46 will be replying to the most up to date thread).








Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunsen in view of Adams further in view of Turk et al. Publication No. US 2009/0239504 A1 (Turk hereinafter) 


Regarding claim 4,

Brunsen further teaches the move operation is automatically performed (Fig.3 step 306; ¶ 0042; ¶ 0058). However, Brunsen does not explicitly that
a move operation is automatically performed without displaying the move operation in the user interface display  

Turk further teaches 

a move operation is automatically performed without displaying the move operation in the user interface display (¶ 0021 - The message handling rules associated or attached to data messages are preferably attached in background such that neither the message originating client nor the addressee clients display the message handling rules, but merely implement the message handling rules (the message originating client when sending and the addressee clients when responding). [0022] In addition, besides being hidden from view, the message handling rules are preferably protected against removal, modification). 



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brunsen to include the teachings of Turk. The motivation for doing so is to allow the system attachment to be hidden from view of the user and that the attachment can be protected against removal, modification or variation by the user (See ¶ 0022 – Turk).



Regarding claim 17,

Brunsen further teaches the move operation is automatically performed (Fig.3 step 306; ¶ 0042; ¶ 0058). However, Brunsen does not explicitly that
a move operation is automatically performed without displaying the move operation in the user interface display  

Turk further teaches 

a move operation is automatically performed without displaying the move operation in the user interface display (¶ 0021 - The message handling rules associated or attached to data messages are preferably attached in background such that neither the message originating client nor the addressee clients display the message handling rules, but merely implement the message handling rules (the message originating client when sending and the addressee clients when responding). [0022] In addition, besides being hidden from view, the message handling rules are preferably protected against removal, modification). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brunsen to include the teachings of Turk. The motivation for doing so is to allow the system attachment to be hidden from view of the user and that the attachment can be protected against removal, modification or variation by the user (See ¶ 0022 – Turk).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
 Primary Examiner, Art Unit 2445